Case 2:18-bk-09274-MCW   Doc 22 Filed 10/16/18 Entered 10/17/18 09:23:48   Desc
                         Main Document    Page 1 of 12
Case 2:18-bk-09274-MCW   Doc 22 Filed 10/16/18 Entered 10/17/18 09:23:48   Desc
                         Main Document    Page 2 of 12
Case 2:18-bk-09274-MCW   Doc 22 Filed 10/16/18 Entered 10/17/18 09:23:48   Desc
                         Main Document    Page 3 of 12
Case 2:18-bk-09274-MCW   Doc 22 Filed 10/16/18 Entered 10/17/18 09:23:48   Desc
                         Main Document    Page 4 of 12
Case 2:18-bk-09274-MCW   Doc 22 Filed 10/16/18 Entered 10/17/18 09:23:48   Desc
                         Main Document    Page 5 of 12
Case 2:18-bk-09274-MCW   Doc 22 Filed 10/16/18 Entered 10/17/18 09:23:48   Desc
                         Main Document    Page 6 of 12
Case 2:18-bk-09274-MCW   Doc 22 Filed 10/16/18 Entered 10/17/18 09:23:48   Desc
                         Main Document    Page 7 of 12
Case 2:18-bk-09274-MCW   Doc 22 Filed 10/16/18 Entered 10/17/18 09:23:48   Desc
                         Main Document    Page 8 of 12
Case 2:18-bk-09274-MCW   Doc 22 Filed 10/16/18 Entered 10/17/18 09:23:48   Desc
                         Main Document    Page 9 of 12
Case 2:18-bk-09274-MCW   Doc 22 Filed 10/16/18 Entered 10/17/18 09:23:48   Desc
                         Main Document   Page 10 of 12
Case 2:18-bk-09274-MCW   Doc 22 Filed 10/16/18 Entered 10/17/18 09:23:48   Desc
                         Main Document   Page 11 of 12
Case 2:18-bk-09274-MCW   Doc 22 Filed 10/16/18 Entered 10/17/18 09:23:48   Desc
                         Main Document   Page 12 of 12
